 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 804,Delivery and Warehouse Employees, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America andGimbel Brothers,Inc. and Joseph Eletto Transfer,Inc. and Local 814, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 29-CD-49November 15, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Gimbel Brothers, Inc., underSection 8(b)(4)(D).The charges allege, in sub-stance, that Local 804, Delivery and WarehouseEmployees, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, induced and encouraged employees tostrike,orrefusetoperform services;andthreatened,restrained,andcoercedGimbelBrothers, Inc., with an object of forcing or requiringJoseph Eletto Transfer, Inc., an employer, to assignparticular work to Local 804, rather than to Local814, also affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America. Pursuant to notice, a hearingwas held before Joan Zweifel, Hearing Officer, onAugust 8 and 11, 1967. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. Local 814, Teamsters, filed abrief, which has been duly considered.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSOF THE COMPANIESThe partiesstipulated,and we find,as follows:Gimbel Brothers,Inc.,' is a retail departmentstore in theNew York Citymetropolitan area. Itsprincipal office and place of business is in NewYork City,and it operates a distribution warehousein LongIsland City, New York.During the pastyear,Gimbel's, in the course of its business opera-Hereinafter called Gimbel'ssHereinafter called Elettotions,derived in excess of $500,000 in grossrevenues, and purchased goods, supplies, and com-modities worth in excess of $50,000 directly fromsuppliers located outside the State of New York;during the same period, Gimbel's shipped directlyto customers located outside the State of New Yorkgoods, supplies, and commodities worth in excessof $50,000.Joseph Eletto Transfer, Inc.,2 performs truckingservices, and maintains its principal office and placeof business in Valley Stream, Long Island, NewYork. During the past year, Eletto, in the courseand conduct of its business operations, performedservicesworth. in excess of $50,000 directly topoints located outside the State of New York.We find, in accordance with the stipulation of theparties, that Gimbel's and Eletto are employers en-gaged in commerce within the meaning of Section2(6) and'(7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVED,The partiesstipulated,and we find,that Local804, Deliveryand Warehouse Employees,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica 3 andLocal814, International Brotherhoodof Team-sters,Chauffeurs,Warehousemenand Helpers ofAmerica,' arelabor organizations within the mean-ing of Section2(5) of the Act.III.THEDISPUTEA.TheWork in DisputeThe disputed work which gave rise to thisproceeding concerns the delivery of furniture andbulkmerchandise, and the incidental work ofbinning and sorting same,atGimbel'sNew Yorkdivision warehouse in Long Island City.B.The FactsAs noted above, Gimbel's operates a distributionwarehouse in Long Island City. For a number ofyears prior to July 1, 1967, Gimbel's contractedwith United Parcel Service for the delivery of furni-ture and bulk merchandise from, and the incidentalwork of binning and sorting at, its warehouse.United Parcel's employees were represented byLocal 804. It also appears that, prior to July 1,1967, Gimbel's had a contract with Eletto, underwhichElettotransportedfurnitureand bulkmerchandise between Gimbel's stores and thewarehouse, and made deliveries to model homesand to customers on an emergency basis. Eletto's3Hereinaftercalled Local 804"Hereinafter called Local 814168 NLRB No. 35 LOC. 804, DELIVERY & WAREHOUSE EMPLOYEES215employees,abouteightinnumber,wererepresented by Local 814.In April 1967,5 Gimbel's notified United ParcelService that Eletto would be the major deliverycontractor as of July 1. A few days later, Local804's president, Thomas Simcox, advised Gimbel'sthat Eletto would have to negotiate a contract withLocal 804; that Local 804 had the furniture deliverydomain for department stores in the metropolitanNew York City area; and that Local 814 was notqualified, or "eligible" to do the work. Thereafter,in June, Simcox called Gimbel's and advised that ifEletto did not affiliate with Local 804, he (Simcox)would get in touch with the other unions whichrepresent Gimbel's employees and "surround thestore." Simcox advised Eletto directly that unlessEletto had a contract with Local 804, "there wouldbenoEletto trucks going out of Gimbel'swarehouse"; at the same time, Simcox told Elettoits contract with Local 814 was "no good." On June26, Local 804 picketed several Gimbel locations,including the warehouse, with signs stating "Gim-bel's unfair to Local 804, affiliated with the Interna-tionalBrotherhood of Teamsters." On Monday,July 3, Eletto employees began making Gimbeldeliveries.Local 804 again picketed on July 17,with the same picket sign legend hereinbeforedescribed, and as a result, a number of truckdriversdelivering merchandise to Gimbel's warehouse andstores refused to cross the picket lines.C.Contentions of the PartiesAt the hearing, Local 804 claimed it was entitledto the disputed work on the basis that all depart-ment store furniture and bulk merchandise deliverywork in New York City was within its jurisdiction.Local 814, on the other hand, claims the work ascontractual representative of Eletto's employees.Gimbel's states it is neutral in the dispute, whileEletto claims that it is bound by its contract withLocal 814.D. Applicability of theStatuteBefore the Board proceeds with a determinationof dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.As stated above, the uncontroverted recordtestimony establishes that Respondent Local 804threatened to picket, and did picket,Gimbel's. It isfurther established that one object of this picketing,as stated by Respondent's president,Simcox, toEletto and Gimbel's and reiterated by Simcox at thehearing,was to force or requireGimbel's and Elettoto assign particular work to membersof Local 804,rather than to members of Local 814. Accordingly,we find, on the basis of the entire record, that thereis reasonable cause to believe that a violation ofSection 8(b)(4)(D) of the Act has occurred, and thatthe dispute is properly before the Board for deter-mination under Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board tomake an affirmative award of the disputed workafter due consideration of the various relevantfactors.6 The following factors are relevant in deter-mining the claims of the parties herein:1.Certification and collective-bargaining agree-mentsThe record reflects that there is no Board certifi-cation relative to the disputed work.Local 804 filed no brief and, except for assertinggenerally that it had jurisdiction over the work, didnot spell out the basis for its claim. It did, however,introduce into evidence a copy of its contract withUnited Parcel Service,Inc., encompassing em-ployees of that Company "covered by the jurisdic-tion" of Local 804. On the other hand, Local 814claimsthat its contract with Eletto, covering"chauffeurs,helpers,warehousemen, packers,polishers, finishers, Hi-Lo operators and porters,"entitlesit to the work.As described previously, Gimbel's contractedwith Eletto, as of July 1, 1967, to do the work inquestion, and Elettoassignedthe work to its ownemployees, represented by Local 814. Local 804'scontract is of no relevance to the instant proceed-ing, asthat contract is only with United Parcel, andno one is here questioning United Parcel's assign-ment of any work it may have to Local 804. Neitherunionhas a contract with Gimbel's. Local 814'scontract with Eletto, though speaking only of chauf-feur (driving) and warehouse work generally, ap-pears to encompass the work here in issue. Ac-cordingly, we find that Local 814 has a strongercontractual claim to the work than Local 804, atleast insofar as Eletto's assignmentis concerned.2.Employer, area, and industry practiceThe record discloses that members of both Local804 and Local 814 have in the past performed furni-ture delivery work within the New York Citymetropolitan area. Although employees of UnitedParcel, represented by Local 804, had previouslyperformed the precise work in dispute for Gimbel's,members of Local 814, employed by Eletto, hadalso performed work of this type for Gimbel's, suchAll dates refer to 1967,unless otherwise indicatedInternationalAssociation of Machinists, Lodge No 1743, AFL-CIO(J A Jones Construction Co ),135 NLRB 1402 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDas interstore delivery work, and deliveries of furni-ture to model homes and to customers on an emer-gency basis.We are unable to conclude from thisrecord that employer, area, and industry practicefavors either group of employees.3.Relative skills,and efficiency of operationA representative of Gimbel's testified at the hear-ing to the effect that for several years it had ex-pressed to United Parcel Service its dissatisfactionwith the kind of service it was receiving, includingthe cost of that service, and its efficiency. On theother hand, Local 804 presented evidence at thehearing that members of Local 814 employed byEletto wore no uniforms, had no helpers, and drovetruckswhich compared unfavorably with UnitedParcel trucks in maintenance and appearance. Itwould appear that Gimbel's is fully satisfied withEletto's assignment of the work to members ofLocal 814, as evidenced by the fact that Gimbel'stransferred the work from United Parcel to Eletto.We find, on the basis of the entire record, that mem-bers of Local 814, employed by Eletto, are at leastas capable of performing the disputed work as aremembers of Local 804.4.Action of the Joint Council of TeamstersThe record shows that Local 804 took thisdispute to the Joint Council of Teamsters. How-ever,on June27, 1967,the Joint Council ExecutiveBoard ruled that"itcould not render a decisionpending the outcome of the NLRB hearings."CONCLUSIONS AS TO THE MERITS OF THE DISPUTEUpon consideration of all pertinent factors, weconclude that employees of Eletto, represented byLocal 814, are entitled to perform the work indispute. Employees of Eletto, represented by Local814, are fully capable of performing the work inquestion, and it appears that both Gimbel's andEletto, which assigned them the work, are satisfiedwith the quality of their work and the cost of em-ploying them. Moreover, the instant assignment ofthe disputed work to Local 814 is consistent withthe explicit provisions of the collective-bargainingagreement between Eletto and Local 814, and withthe past practice of Eletto, and is not inconsistentwith area or industry practice. We conclude thatGimbel's and Eletto's assignment of the disputedwork to employees represented by Local 814should not be disturbed. We shall, accordingly,determine the existing jurisdictional dispute bydeciding that Local 814, rather than Local 804, isentitled to the work in dispute. In making this deter-mination, we are assigning the disputed work to theemployees of Eletto, who are represented by Local814, but not to that Local or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings, and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees employed by Joseph ElettoTransfer, Inc., who are represented by Local 814,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, areentitled to the work of delivering furniture and bulkmerchandise, and the incidental work of binningand sorting, at Gimbel Brothers New York Divi-sion warehouse in Long Island City, New York.2.Local 804, Delivery and Warehouse Em-ployees, International Brotherhood of Teamsters,Chauffeurs,, Warehousemen and Helpers of Amer-ica, is not entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require GimbelBrothers, Inc., or Joseph Eletto Transfer, Inc., toassign the above-described work to employeesrepresented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 804, Deliveryand Warehouse Employees, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, shall notify the RegionalDirector for Region 29, in writing, whether or notitwill refrain from forcing or requiring Joseph Elet-to Transfer, Inc., and Gimbel Brothers, Inc., bymeans proscribed by Section 8(b)(4)(D) of the Act,toassign thework in dispute to employeesrepresented by Local 804, rather than to employeesof Joseph Eletto Transfer, Inc., represented byLocal 814.